DeCourcy, J.
In her antenuptial contract with John Collins the defendant agreed, in the event of her surviving him, to release all interest in his estate except the claim for $1,000 and the security provided therefor. The bill of complaint alleges that the plaintiff, who is the sole heir of the deceased husband, has duly tendered this money and is ready and willing to pay it to the defendant, but that she refuses to release her interest in the estate. The contract is a lawful one and will be enforced in equity. Paine v. Hollister, 139 Mass. 144.
The provisions of R. L. c. 153, § 26, relied upon in the defendant’s demurrer, apply only to antenuptial contracts enabling the respective parties to hold their separate property after marriage, and do not affect an antenuptial agreement relating only to the rights which a widow may claim in the estate of her deceased husband. So far as the bill discloses, the defendant, had no separate property. Even assuming that the statute may apply to the agreement in question, it does not affect her obligation to release *134all interest in the estate of her late husband; and the demurrer was rightly overruled. Jenkins v. Holt, 109 Mass. 261. Freeland v. Freeland, 128 Mass. 509.

Decree affirmed with costs.